          Case 1:98-cr-00438-PGG Document 414 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN RAMIREZ,

                          Petitioner,                           ORDER

             - v-                                          5 Civ. 4179 (PGG)

UNITED STATES OF AMERICA,                                   98 Cr. 438 (PGG)

                          Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               In a letter dated October 20, 2020 (Dkt. No. 413), Petitioner Juan Ramirez

requests an extension of time to reply to the Government’s October 14, 2020 opposition

to his Section 2255 motion, due to a lock-down at the facility in which he is incarcerated.

Ramirez also states that he has not received a copy of the Government’s opposition

papers.

               Accordingly, Ramirez’s time to reply is hereby extended to December 30,

2020. A copy of the Government’s Opposition papers (Dkt. No. 410) and a copy of this

Order has been mailed to Petitioner by Chambers.

Dated: New York, New York
       November 13, 2020
